Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 21, 2011 by
and among FNB United Corp., a North Carolina corporation (the “Company”),
CommunityONE Bank, National Association, a national banking association (the
“Bank”), and Brian E. Simpson (the “Executive”).

WHEREAS, the Company and the Bank are committed to sound compensation practices
designed to encourage their executive officers and employees to adopt best risk
management practices and ensure the safety and soundness of the Bank;

WHEREAS, the Company, the Bank, and the Executive intend that this Agreement
meet the requirements of applicable laws regarding executive compensation;

WHEREAS, the Company and the Bank desire to retain the Executive to provide
management services to the Company and the Bank on the terms and conditions set
forth in this Agreement, and the Executive desires to provide such services on
such terms and conditions; and

WHEREAS, this Agreement has been specifically reviewed and approved by the Board
of Directors of the Company (the “Company Board”) and the Board of Directors of
the Bank (the “Bank Board”).

NOW, THEREFORE, in consideration of the terms and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Services, Duties and Responsibilities.

(a) The Company hereby agrees to employ the Executive as its Chief Executive
Officer during the service period fixed by Section 4 hereof (the “Service
Period”) and the Bank hereby agrees to employ the Executive as its Chief
Executive Officer during the Service Period. At all times during the Service
Period, the Executive shall be the Chief Executive Officer of the Company and
the Bank. The Executive shall report to the Company Board and the Bank Board and
shall have such duties and responsibilities as are consistent with the positions
of Chief Executive Officer of a bank holding company and a community bank of
similar size and complexity as the Company and the Bank, respectively (the
“Services”). The Executive’s principal work location shall be at the Company’s
and the Bank’s principal executive offices; provided that the Executive may be
required to travel as reasonably necessary in order to perform his duties and
responsibilities hereunder.

(b) During the Service Period, excluding any periods of vacation and sick leave
to which the Executive is entitled, the Executive shall devote substantially all
of the Executive’s working time, energy and attention to the performance of his
duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business of the Company and the Bank.

(c) During the Service Period, the Executive may not, without the prior written
consent of the Company Board, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
consultant, agent or



--------------------------------------------------------------------------------

representative of, any type of competitive business or service (other than as an
executive of the Company and the Bank); provided that the Executive may, to the
extent not otherwise prohibited by this Agreement, devote such amount of time as
does not interfere or compete with the performance of the Executive’s duties
under this Agreement to any one or more of the following activities:
(i) investing the Executive’s and his family’s personal assets in such manner as
will not require significant services to be rendered by the Executive in the
operation of the affairs of the companies in which investments are made; and
(ii) engaging in community and charitable activities.

2. Compensation.

(a) Base Salary. During the Service Period, the Executive shall be paid an
annual base salary of $500,000 for the Executive’s services hereunder, payable
in accordance with the normal and customary payroll procedures applicable to the
Company’s and the Bank’s senior executives. The Executive’s base salary shall be
subject to annual increase (but not decrease) as determined by the Company Board
in its discretion (such base salary, as it may be increased from time to time,
the “Base Salary”).

(b) Annual Bonuses. For each calendar year during the Service Period, the
Executive shall be eligible to receive an annual bonus. The target amount of the
annual bonus shall be one hundred percent (100%) of the Executive’s Base Salary
(the “Target Bonus”). The actual amount paid shall be determined based upon the
achievement of corporate performance goals and/or other conditions that are
established by the Compensation Committee of the Company Board, and may be less
than or greater than the Target Bonus; provided, however, that in no event will
Executive’s annual bonus exceed an amount that is two hundred percent (200%) of
the Executive’s Base Salary. The Executive’s annual bonus for a calendar year
shall be paid as soon as practicable after the close of the calendar year but
not later than March 15 of the following calendar year; provided, however, that
for calendar year 2011, the Executive’s annual bonus shall be paid not later
than December 31, 2011. The payment or accrual of bonuses under this
Section 2(b) shall in all events be subject to compliance with Section 13(a)
hereof.

(c) Long-Term Compensation. The Executive shall be eligible to participate in
all of the Company’s long term cash and equity award and equity based grant
programs applicable to other senior executive officers of the Company and the
Bank, in accordance with the terms and conditions of such plans. Such
participation shall in all events be subject to compliance with Section 13(a)
hereof.

(d) Consulting Agreement Success Fee. On the Effective Date, the Company shall
pay to the Executive a lump sum payment equal to $350,000, such payment being in
full satisfaction of all obligations of the Company to pay, and all rights of
the Executive to receive, the “success fee” otherwise provided under that
certain Consulting Agreement dated October 1, 2010 between the Company and the
Executive (which agreement shall be terminated as of the Effective Date).

(e) Other Benefits. Except as otherwise provided herein, the Executive shall be
eligible to participate in all employee benefit plans and arrangements of the
Company, the Bank or any of their affiliates applicable to other senior
executive officers (including, without

 

2



--------------------------------------------------------------------------------

limitation, disability insurance, and fringe benefit and perquisite programs).
Notwithstanding the foregoing, at no time during the Service Period or
thereafter shall the Executive or the Executive’s family be eligible to receive
any medical, dental, and/or life insurance benefits or coverage under any plan,
policy or program sponsored, maintained, or provided by the Company, the Bank or
any of their affiliates.

(f) Vacation. The Executive shall be entitled to five (5) weeks of vacation in
each calendar year.

3. Reimbursement for Business Expenses.

The Company or the Bank, as applicable, shall promptly reimburse the Executive
for all reasonable out-of-pocket business expenses and travel expenses incurred
by the Executive in connection with the carrying out of the Executive’s
responsibilities under this Agreement during the Service Period (the
“Out-of-Pocket Expenses”) upon presentation of appropriate vouchers or other
satisfactory evidence thereof and otherwise in accordance with applicable
Company and Bank policies.

4. Service Period.

(a) Term. The Service Period during which the Executive shall perform the
Services for the Company and the Bank shall commence on the Effective Date, and
shall expire on the close of business at the end of the calendar year three
(3) years from the Effective Date. Renewal of this Agreement shall be subject to
prior approval of the Company Board and the Bank Board. As used in this
Agreement, “Effective Date” means the date of the closing of the transactions
contemplated by each of (i) the Investment Agreement, dated as of April 26,
2011, by and between the Company and Carlyle Financial Services Harbor, L.P.
(the “Carlyle Investor”), and (ii) the Investment Agreement, dated as of
April 26, 2011, by and between the Company, Oak Hill Capital Partners III, L.P.,
and Oak Hill Capital Management Partners III, L.P. (together, the “Oak Hill
Investor”). This Agreement shall terminate automatically if the Service Period
shall not have commenced by October 21, 2011, and no party shall have any
obligation to another hereunder upon such termination. Further, this Agreement
shall terminate and the Service Period shall expire on the sixtieth (60th) day
following the Effective Date if the Bank Board and the Company Board, each as
constituted following the closing of the transactions contemplated by the
foregoing Investment Agreements, shall not have ratified and approved this
Agreement by written resolution within the sixty (60) day period following the
Effective Date. Upon such termination, the Bank shall pay the Executive the
Accrued Obligations (as defined in Section 6(a)), the Executive shall be
released from his obligations under Section 8 and the Executive shall remain
subject to his obligations under Section 9.

(b) Termination. Notwithstanding the foregoing, the Service Period may be
terminated at any time upon the earliest to occur of the following events or any
of the events listed in Section 7:

(i) Death or Disability. The Service Period shall terminate upon the Executive’s
death or Disability. For this purpose, “Disability” means that either (i) the
Executive is deemed disabled for purposes of any group or individual long-term
disability policy paid for

 

3



--------------------------------------------------------------------------------

by the Company or the Bank that covers the Executive, or (ii) in the good faith
judgment of the Company Board, the Executive is substantially unable to perform
the Executive’s duties under this Agreement for more than ninety (90) days,
whether or not consecutive, in any twelve (12) month period, by reason of a
physical or mental illness or injury.

(ii) Termination for Cause by the Company. The Company may terminate the Service
Period for Cause. For purposes of this Agreement, the term “Cause” shall mean,
when used in connection with the termination of the Service Period, the
termination of the Service Period on account of (A) the Executive’s incompetence
or dishonesty in his performance of, deliberate neglect of, willful malfeasance
or misconduct in connection with the performance of, or continued failure to
substantially perform, duties reasonably assigned to the Executive by the
Company Board or the Bank Board which are in the interests of the Company or the
Bank and consistent with the Executive’s obligations hereunder; (B) the
Executive’s material breach of this Agreement or any material written Company
policy; (C) the Executive’s willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order; or (D) an act or acts on Executive’s part constituting (x) a felony or
(y) a misdemeanor involving a Presumptive Disqualifier (as defined below) by the
Executive; provided that, within thirty (30) days following the Company’s
knowledge of the occurrence of any of the events set forth herein, the Company
shall have delivered written notice to the Executive of its intention to
terminate the Service Period for Cause, which notice specifies in reasonable
detail the circumstances claimed to give rise to the Company’s right to
terminate the Service Period for Cause and, solely to the extent such
circumstances are capable of being cured, in the reasonable judgment of the
Board, the Executive shall not have cured such circumstances within ten
(10) business days following the Executive’s receipt of such notice.
“Presumptive Disqualifier” means (i) fraud, moral turpitude, dishonesty, breach
of trust or fiduciary duties, organized crime or racketeering; (ii) violation of
securities or commodities laws or regulations; (iii) violation of depository
institution laws or regulations; (iv) violation of housing authority laws or
regulations; or (v) violation of the rules, regulations, codes of conduct or
ethics of a self-regulatory trade or professional organization.

(iii) Termination without Cause by the Company. The Company may terminate the
Service Period without Cause.

(iv) Termination by the Executive for Good Reason. The Executive may terminate
the Service Period for Good Reason within one hundred twenty (120) days
following the initial existence of the circumstances giving rise to Good Reason.
For purposes of this Agreement, the term “Good Reason” shall mean, when used in
connection with the termination of the Service Period, unless the Executive
shall have consented in writing thereto, (i) a material diminution in the
Executive’s duties and responsibilities or authority, or any material adverse
change in the Executive’s base compensation; (ii) a relocation of the
Executive’s primary work location more than thirty (30) miles from Asheboro,
North Carolina (provided that the relocation of the Executive’s primary work
location to Charlotte, North Carolina or a location within thirty (30) miles of
Charlotte North Carolina shall not constitute “Good Reason”); (iii) any material
breach of this Agreement by the Company or the Bank; or (iv) a Change of
Control; provided that the Executive shall have delivered written notice to the
Company, within ninety (90) days of the initial existence of the circumstances
giving rise to Good Reason, of the Executive’s intention to terminate the
Service Period for Good Reason,

 

4



--------------------------------------------------------------------------------

which notice specifies in reasonable detail the circumstances claimed to give
rise to the Executive’s right to terminate the Service Period for Good Reason,
and the Company or the Bank shall not have cured such circumstances within
thirty (30) days following the Company’s receipt of such notice. If, following
such thirty (30) day period, the Company or the Bank has not cured such
circumstances and Executive decides to proceed with the termination of the
Service Period for Good Reason, such a termination will be effected by providing
the Company with a Notice of Termination. For purposes of this Section 4(b)(iv),
any good faith determination of “Good Reason” made by the Executive shall be
conclusive.

(v) Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Service Period (other than for Good Reason); provided that the
Executive provides the Company with notice of the Executive’s intent to
terminate the Service Period at least thirty (30) days in advance of the Date of
Termination.

(vi) Change of Control. “Change of Control” means, and shall be deemed to have
occurred, if:

(A) any Person, other than (i) any employee benefit plans of the Company, the
Bank, or any of their affiliates or (ii) the Recapitalization Investors, is or
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Exchange Act, which Rules shall apply for purposes of this clause (A) whether or
not the Company is subject to the Exchange Act), directly or indirectly, of
Company securities representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Power”) if, at such time, the Voting Power represented by Company securities
beneficially owned by such Person exceeds the Voting Power represented by the
Company securities beneficially owned by either of the Recapitalization
Investors;

(B) the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental Transaction”)
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least sixty percent (60%) of
the combined Voting Power immediately after such Fundamental Transaction of
(i) the Company’s outstanding securities, (ii) the surviving entity’s
outstanding securities, or (iii) in the case of a division, the outstanding
securities of each entity resulting from the division;

(C) the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company;

(D) the consummation of a sale or disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets; or

(E) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Company Board (including for this
purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two thirds (2/3) of
the Company

 

5



--------------------------------------------------------------------------------

Board members then still in office who were directors at the beginning of such
period or whose appointment, election or nomination was previously so approved
or recommended) cease for any reason to constitute at least a majority of the
Company Board.

“Recapitalization Investors” means the Carlyle Investor (including its
affiliates) and the Oak Hill Investor (including its affiliates); “Person” means
the term “person” within the meaning of Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d)(3) and 14(d) thereof; and “Exchange Act”
means the Securities Exchange Act of 1934, as amended.

5. Termination Procedure.

(a) Notice of Termination. Any termination of the Service Period by the Company
or by the Executive (other than a termination on account of the Executive’s
death) shall be communicated by written “Notice of Termination” to the other
party in accordance with Section 13(d).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Service
Period expires pursuant to Section 4(a) hereof, the date on which the expiration
of the Service Period occurs; (ii) if the Service Period is terminated due to
the Executive’s death or Disability, the date of the Executive’s death or
Disability; (iii) if the Company terminates the Service Period for Cause, the
date specified in the Notice of Termination; (iv) if the Executive terminates
the Service Period for Good Reason, the date on which the Notice of Termination
is given; (v) if the Executive voluntarily terminates the Service Period (other
than for Good Reason), the date specified in the Notice of Termination, which
date shall be no earlier than thirty (30) days after the date such notice is
given pursuant to Section 4(b)(v) hereof; and (vi) if the Service Period is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days, or any alternative time period
agreed upon by the parties, after the giving of such notice) as set forth in
such Notice of Termination.

6. Rights and Obligations Upon Termination of the Service Period.

(a) Termination by the Company without Cause or by the Executive for Good
Reason. In the event of the termination of the Service Period by the Company
without Cause or by the Executive for Good Reason, and to the extent not
otherwise limited or prohibited under the FDIC Golden Parachute Rules, EESA, the
Interim Final Rule or any other applicable similar law or regulation, the Bank
shall pay the Executive: (i) any unpaid portion of the Base Salary through the
Date of Termination; (ii) any Annual Bonus for the prior fiscal year which
remains unpaid; (iii) any reimbursement for Out-of-Pocket Expenses incurred in
connection with the Services (to the extent that appropriate vouchers or other
satisfactory evidence of the expense in accordance with Company and Bank
policies is presented to the Bank within thirty (30) days following the Date of
Termination); and (iv) the Executive’s accrued but unused vacation through the
Date of Termination (collectively the “Accrued Obligations”). In addition, the
Bank shall pay the Executive, a lump sum cash payment equal to the product of
(x) two (2) and (y) the sum of (i) the Base Salary and (ii) the Executive’s
Target Bonus (such product, the “Severance Payment”). In addition, as of such
Date of Termination, any (I) outstanding but unexercised stock options held by
the Executive under any of the Company’s equity-based incentive plans at such
time will become immediately exercisable and will continue to be exercisable for
the

 

6



--------------------------------------------------------------------------------

remaining original term thereof, and (II) any unvested restricted stock held by
Executive under such Company plans will become immediately vested and free of
all restrictions. The Accrued Obligations and the Severance Payment shall be
paid within thirty (30) days following the Date of Termination.

This Section 6(a) does not limit the entitlement of the Executive’s estate or
beneficiaries to any death or other vested benefits to which the Executive may
be entitled under any other compensation (excluding any severance compensation),
equity-based grant or employee benefit plan, program or policy that is
maintained by the Company, the Bank, or any of their affiliates for the
Executive’s benefit (the “Company Plans”).

(b) Death or Disability. If the Service Period is terminated as a result of the
Executive’s Disability or death, the Bank shall pay to the Executive or the
Executive’s estate or beneficiaries, as the case may be, within thirty (30) days
following the Date of Termination the Accrued Obligations. This Section 6(b)
does not limit the entitlement of the Executive’s estate or beneficiaries to any
death or other vested benefits to which the Executive may be entitled under the
Company Plans.

(c) Termination Upon the Expiration of the Service Period or by the Company for
Cause or by the Executive Voluntarily. If the Service Period expires pursuant to
Section 4(a) hereof or is terminated by the Company for Cause or voluntarily by
the Executive (other than for Good Reason), the Bank shall pay the Executive
within thirty (30) days following the Date of Termination the Accrued
Obligations. This Section 6(c) does not limit the entitlement of the Executive’s
estate or beneficiaries to any death or other vested benefits to which the
Executive may be entitled under the Company Plans.

7. Other Termination Provisions.

(a) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the Company’s and the Bank’s obligations under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
or the Bank (as applicable) may in their discretion (but subject in all events
to the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(b) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)),
all obligations of the Company and the Bank under this Agreement shall terminate
as of the effective date of the order, but vested benefits to which the
Executive may be entitled under this Agreement or any of the Company Plans shall
not be affected.

 

7



--------------------------------------------------------------------------------

(c) If the Bank is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested benefits to
which the Executive may be entitled under this Agreement or any of the Company
Plans shall not be affected.

8. Non-Solicitation and Non-Competition.

(a) During the period of the Executive’s employment by the Company or the Bank
or both, whether pursuant to this Agreement or otherwise, and for the
twenty-four (24) month period following the termination of the Executive’s
employment with the Company and the Bank, but only if the Executive’s employment
with the Company and the Bank was terminated by the Company without Cause or
voluntarily by the Executive for Good Reason and the Severance Payment (as
calculated in Section 6(a) herein) has been paid, the Executive will not,
without the written consent of the Company or the Bank, directly or indirectly,
own any interest in, manage, operate, control, be employed by, render consulting
or advisory services to, or participate in or be connected with the management
or control of any business that is then engaged, or proposing to engage, in the
operation of a Competing Business in the Territory. For purposes of this
Agreement, “Competing Business” means banking and other financial services
businesses, including commercial banks, savings banks, credit unions, mortgage
companies, savings and loan associations, trust companies, investment advisory
or sales businesses, any similar financial institutions, or any other business
in which the Company, the Bank or any of their affiliates is engaged, or is
contemplating becoming engaged, at the time of termination of the Executive’s
employment; and “Territory” means the counties within North Carolina in which
the Company, the Bank or any of their affiliates conducts operations as of the
Effective Date and any other counties in North Carolina or in any other state
added during the period of the Executive’s employment with the Company or the
Bank by the Company’s or the Bank’s (or any of their respective affiliates’)
conducting operations therein; provided, however, that the Executive may,
without violating this Agreement, (A) own as a passive investment not in excess
of one percent (1%) of the outstanding capital stock or other equity interests
of a corporation or other entity whose shares or other equity interests are
publicly traded on an established securities market, or (B) be employed
following the termination of his employment with the Company and the Bank by any
entity engaged in a Competing Business in the Territory if the Executive’s
duties, activities and responsibilities for such entity are wholly unrelated to
those duties, activities and responsibilities performed by the Executive for the
Company, the Bank or their affiliates hereunder.

(b) During the period of the Executive’s employment by the Company or the Bank
or both, whether pursuant to this Agreement or otherwise, and for the
twenty-four (24) month period following the termination of the Executive’s
employment with the Company and the Bank, the Executive will not, without the
written consent of the Company or the Bank, directly or indirectly,

(i) influence or attempt to influence any customer of the Company, the Bank or
any of their affiliates to discontinue its use of the Company’s or the Bank’s
(or such affiliate’s) services or to divert such business to any other person,
firm or corporation; or

 

8



--------------------------------------------------------------------------------

(ii) interfere with, disrupt or attempt to disrupt the relationship, contractual
or otherwise, between the Company, the Bank or any of their affiliates and any
of its respective employees, customers, suppliers, principals, distributors,
lessors or licensors. Efforts by the Executive, whether direct or indirect,
(A) to solicit or assist any other person or entity in soliciting any employee
of the Company, the Bank, or any of their affiliates to perform services for any
entity (other than the Company, the Bank, or any of their affiliates) or (B) to
encourage any employee of the Company, the Bank, or any of their affiliates to
leave their employment with the Company, the Bank, or any of their affiliates
shall be in violation of this Section 8(b). A person’s response to a broad and
general advertisement or solicitation not specifically targeting or intending to
target employees of the Company, the Bank, or any of their affiliates shall not
be deemed a violation of this Section 8(b).

(c) In the event the Executive breaches any of the provisions contained in
Section 8(a) or (b) and the Company or the Bank seeks compliance with such
provisions by judicial proceedings, the time period during which the Executive
is restricted by such provisions shall be extended by the time during which the
Executive has actually competed with the Company, the Bank or any of their
affiliates or been in violation of any such provision and any period of
litigation required to enforce the Executive’s obligations under this Agreement.

(d) The Company and the Bank intend that Section 8 of this Agreement be enforced
as written. However, if one or more of the provisions contained in Section 8
shall for any reason be held to be unenforceable because of the duration or
scope of such provision or the area covered thereby, the Executive and the
Company agree that the court making such determination shall have the full power
to reform, by “blue penciling” or any other means, the duration, scope and/or
area of such provision and in its reformed form such provision shall then be
enforceable and shall be binding on the parties.

(e) Notwithstanding anything the contrary herein, in the event that the Company
terminates the Service Period without Cause or the Executive terminates the
Service Period for Good Reason, the restrictions imposed by Section 8(a) shall
not apply to the Executive after termination of the Service Period to the extent
that the Executive does not receive payment of the Severance Payments by reason
of the limitations set forth in Section 13(a) hereof

9. Confidentiality; Non-Disclosure.

(a) The Executive hereby agrees that, during the Service Period and thereafter,
he will hold in strict confidence any proprietary or Confidential Information
related to the Company, the Bank, or any of their affiliates. For purposes of
this Agreement, the term “Confidential Information” shall mean all information
of the Company, the Bank, or any of their affiliates (in whatever form) that is
not generally known to the public, including without limitation any inventions,
processes, methods of distribution, customer lists or trade secrets.

(b) The Executive hereby agrees that upon the termination of the Service Period,
he shall not take, without the prior written consent of the Company, any
business plans, strategic plans or reports or other document (in whatever form)
of the Company, the Bank or any of their affiliates, which is of a confidential
nature relating to the Company, the Bank, or any of their affiliates.
Notwithstanding the foregoing, the Executive may retain his personal rolodex

 

9



--------------------------------------------------------------------------------

and similar electronic or written phone directories to the extent the foregoing
does not contain Confidential Information (other than names, addresses,
telephone numbers and similar contact information).

10. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the
Company, the Bank, and their affiliates in the event that the Executive breaches
any of the restrictive covenants set forth in Sections 8 and 9 (the “Restrictive
Covenants”). In the event that the Executive breaches any of the Restrictive
Covenants, the Company and the Bank shall be entitled to an injunction
restraining the Executive from violating such Restrictive Covenant (without
posting any bond). If the Company or the Bank shall institute any action or
proceeding to enforce any such Restrictive Covenant, the Executive hereby waives
the claim or defense that the Company, the Bank or any of their affiliates has
an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that the Company, the Bank, or any of their
affiliates has an adequate remedy at law.

11. Representations.

Each party hereto represents and warrants to the other parties hereto that
(a) the execution, delivery and performance by such party of this Agreement has
been duly authorized by all necessary action on its part and does not and will
not contravene or conflict with any provisions of any agreement or other
instrument to which it is a party or by which it is bound or any applicable law,
judgment, order, writ, injunction, decree, rule or regulation of any court,
governmental authority, administrative agency or arbitrator, (b) this Agreement
is the legal, valid and binding obligation of such party, enforceable against it
in accordance with its terms and (c) there is no pending or threatened action or
proceeding affecting such party before or by any court, governmental authority,
administrative agency or arbitrator, which if adversely determined, would
prevent such party from performing its obligations hereunder.

12. Legal Fees.

The Company or the Bank shall reimburse the Executive for legal fees reasonably
incurred by the Executive in connection with the negotiation and execution of
this Agreement, subject to a cap of $20,000. In the event of a contest or
dispute among the parties with respect to this Agreement, each of the parties
shall be responsible for its respective legal fees and expenses; provided that,
if the Executive substantially prevails in a contest or dispute for amounts
allegedly owed but not paid by the Company or the Bank, the Company and the Bank
shall reimburse the Executive for all reasonable legal fees and expenses
incurred by the Executive in connection with such contest or dispute.

13. Miscellaneous.

(a) Notwithstanding anything herein to the contrary: (i) any payments made to
the Executive pursuant to this Agreement or otherwise are subject to and
conditioned upon their compliance with 12 U.S.C. 1828(k) and 12 C.F.R. Part 359
regarding golden parachute and indemnification payments (the “FDIC Golden
Parachute Rules”); (ii) no annual bonus, incentive compensation, severance pay,
or golden parachute payments or benefits shall be paid, provided,

 

10



--------------------------------------------------------------------------------

or accrued under this Agreement or otherwise to the extent it would violate
Section 111 of Emergency Economic Stabilization Act of 2008, as amended
(“EESA”), and the Interim Final Rule (as hereinafter defined); (iii) no payment
or benefit shall be paid or provided under this Agreement or otherwise to the
extent that it would violate any agreement between or among the Company and/or
the Bank and the Board of Governors of the Federal Reserve System, the Office of
the Comptroller of the Currency or any other governmental entity or agency; and
(iv) subject to, and in accordance with, the interim final rule promulgated
pursuant to Sections 101(a), 101(c)(5), and 111 of EESA (the “Interim Final
Rule”), the Executive shall be required to repay to the Company or the Bank, as
applicable, the amount of any bonus payment (as defined in the Interim Final
Rule) made during the TARP period (as defined in the Interim Final Rule) to the
extent that the bonus payment was based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.

(b) This Agreement is intended to comply with the requirements of Section 409A
of the Code (including the exceptions thereto), to the extent applicable, and
the Company shall administer and interpret this Agreement in accordance with
such requirements. If any provision contained in the Agreement conflicts with
the requirements of Section 409A of the Code (or the exemptions intended to
apply under the Agreement), the Agreement shall be deemed to be reformed to
comply with the requirements of Section 409A of the Code (or the applicable
exemptions thereto). Notwithstanding anything to the contrary herein, for
purposes of determining the Executive’s entitlement to the Severance Payment, to
the extent subject to Section 409A of the Code, (i) the Service Period shall not
be deemed to have terminated unless and until the Executive incurs a “separation
from service” as defined in Section 409A of the Code, and (ii) the term “Date of
Termination” shall mean the effective date of the Executive’s separation from
service. Reimbursement of any expenses provided for in this Agreement (including
pursuant to Section 12 hereof) shall be made promptly upon presentation of
documentation in accordance with the Company’s and the Bank’s policies (as
applicable) with respect thereto as in effect from time to time (but in no event
later than the end of calendar year following the year such expenses were
incurred); provided, however, that in no event shall the amount of expenses
eligible for reimbursement hereunder during a calendar year affect the expenses
eligible for reimbursement in any other taxable year. Notwithstanding anything
to the contrary herein, if a payment or benefit under this Agreement is due to a
“separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and the Executive is determined to be a “specified employee” (as determined
under Treas. Reg. § 1.409A-1(i) and related Company procedures), such payment
shall, to the extent necessary to comply with the requirements of Section 409A
of the Code, be made on the later of (x) the date specified by the foregoing
provisions of this Agreement or (y) the date that is six (6) months after the
date of the Executive’s separation from service (or, if earlier, the date of the
Executive’s death). Any installment payments that are delayed pursuant to this
Section 13(b) shall be accumulated and paid in a lump sum on the first day of
the seventh month following the Date of Termination (or, if earlier, upon the
Executive’s death) and the remaining installment payments shall begin on such
date in accordance with the schedule provided in this Agreement. Each
installment of the Severance Payments shall be deemed to be a separate payment
for purposes of Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

(c) The Company shall reimburse the Bank for compensation or benefits paid or
provided by the Bank to the Executive to the extent attributable to the
Executive’s performance of services for the Company in accordance with the
applicable reimbursement policies of the Company and the Bank.

(d) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four (4) days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

If to the Company:

FNB United Corp.

Attn: Senior Human Resources Officer

150 South Fayetteville Street

Asheboro, North Carolina 27203

With a copy to each of the following:

Schell Bray Aycock Abel & Livingston PLLC

Attn: Melanie S. Tuttle

230 North Elm Street

1500 Renaissance Plaza

Greensboro, North Carolina 27420

and

Arnold & Porter LLP

Attn: Brian C. McCormally

555 Twelfth St. NW

Washington, DC 20004

If to the Executive:

Brian E. Simpson

900 Huntington Park Drive

Charlotte, North Carolina 28211

or

the most recent address

on the Company’s employment

records for the Executive

 

12



--------------------------------------------------------------------------------

With a copy to:

Moore & Van Allen PLLC

Attn: Neill G. McBryde

100 North Tryon Street, Suite 4700

Charlotte, North Carolina 28202-4003

or to such other address as any party hereto may designate by notice to the
others.

(e) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Service Period hereunder, and supersedes and is in
full substitution for any and all prior understandings or agreements with
respect to the Service Period.

(f) Only an instrument in writing signed by the parties hereto may amend this
Agreement, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(g) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

(h) The Company and the Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume this Agreement in the same manner and to the same extent that the Company
or the Bank would have been required to perform it if no such succession had
taken place. As used in this Agreement, “Company” and the “Bank” shall mean both
the Company and the Bank as defined above and any such successor (or successors)
that assumes this Agreement, by operation of law or otherwise.

(i) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 13(i), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company or the
Bank shall be implied by the Company’s or the Bank’s forbearance or failure to
take action.

(j) The Company and the Bank may withhold from any amounts payable to the
Executive hereunder all federal, state, city or other taxes that the Company or
the Bank may

 

13



--------------------------------------------------------------------------------

reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(k) This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without reference to its principles of
conflicts of law.

(l) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

(m) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

*    *    *    *    *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

FNB United Corp.

/s/ James M. Campbell, Jr.

Name:   James M. Campbell, Jr. Title:   Chairman CommunityONE Bank, National
Association

/s/ R. Larry Campbell

Name:   R. Larry Campbell Title:   President and Chief Executive Officer

/s/ Brian E. Simpson

Brian E. Simpson

 

15